Order entered April 19, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01241-CV

                                    JON EVANS, Appellant

                                                V.

                                LAURA MARTINEZ, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04781-D

                                            ORDER
       Before the Court is appellant’s April 17, 2019 motion for an extension of time to file his

brief due to a backlog of work caused by a recent medical incident. This is appellant’s fourth

extension motion. We GRANT the motion and extend the time to May 3, 2019. We caution

appellant that any further extension requests will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE